

Exhibit 10.1




CONFIDENTIAL SEVERANCE AGREEMENT AND RELEASE
(with Agreement of Non-Solicitation and Non-Competition and Special Vesting
Agreement)
by and between
Team, Inc. and Ted W. Owen



A.    INTRODUCTION


Ted W. Owen is a resident of Houston, Texas and has been the President and Chief
Executive Officer of Team, Inc. In this Confidential Severance Agreement and
Release (this “Agreement”), “Employee” means Ted W. Owen and “Team” means Team,
Inc. and its affiliated entities. Employee and Team, Inc. are entering into this
Agreement on September 18, 2017. The purpose of this Agreement is to state the
conditions of Employee’s termination of employment and to resolve any
employment-related issues that exist or might exist between Employee and Team.
Reference is made to the Letter Agreement for Consulting Services, of even date
herewith, between Team, Inc. and Employee (the “Consulting Agreement”).
In exchange for the promises of Employee set forth below and Employee’s
continued compliance with these promises, Team agrees to do the following:
B.    EMPLOYEE RESIGNATIONS
Employee hereby resigns, effective as of September 18, 2017, as (i) President
and Chief Executive Officer of Team, Inc., (ii) as a member of the Board of
Directors of Team, Inc., and (iii) as an officer or director of any subsidiary
of Team, Inc. and Employee agrees to take any further action reasonably
requested by Team, Inc. to effectuate the foregoing. The last day of Employee’s
employment with Team will be, and Employee hereby resigns as an Employee of
Team, effective as of, December 31, 2017, unless his employment is terminated
earlier (the date on which Employee’s employment with Team terminates, the “Last
Day of Employment”).
C.    TEAM’S PROMISES TO EMPLOYEE
(1)    Compensation Through Last Day of Employment. Until the Last Day of
Employment, Employee will, subject to his continued employment with Team, (i)
continue to receive his base salary through the Last Day of Employment at the
annual rate of $650,000, and (ii) continue to participate in the Company’s
health and welfare plans in the ordinary course of business through the Last Day
of Employment. Employee will cease to receive his base salary and will cease to
participate in Team’s employee benefit plans effective on the Last Day of
Employment.
(2)    Severance Pay. Team agrees to provide severance pay to Employee in the
amount of $985,000, less applicable withholdings as required by law (“Severance
Pay”), subject to the terms and conditions of this Agreement. Subject to, and
contingent upon the satisfaction of the Release Conditions (as defined below)
the Severance Pay will be paid as follows:
•
A lump sum payment of $445,000, less applicable withholdings as required by law,
on the 1st day of the second month following the Last Day of Employment; and





--------------------------------------------------------------------------------




•
36 separate payments of $15,000 each (each such payment, an “Installment”), less
applicable withholdings as required by law, payable on the 15th and the last day
of each month beginning on the 15th day of the second month following the Last
Day of Employment; provided, that if a Change of Control (as defined in the
Team, Inc. 2016 Equity Incentive Plan) occurs prior to the payment of the last
Installment, then all Installments that remain unpaid as of the Change of
Control shall be paid to Employee in a single lump sum within five (5) calendar
days following the Change of Control.

In addition to the Severance Pay, subject to the satisfaction of the Release
Conditions, Team will make an additional lump sum payment of $19,000 (the
“Additional Payment”), less applicable withholdings, to Employee with the first
Severance Pay installment. Employee acknowledges and agrees that except as
provided in this Agreement and the Consulting Agreement, Employee shall have no
entitlement to any additional compensation from Team in respect of his
employment or termination of employment.
(3)    Special Vesting Agreement. The unvested restricted stock units set forth
on Exhibit A-1 to this Agreement shall continue to vest in accordance with their
terms, subject to Employee’s continued employment through the applicable vesting
dates. Subject to Employee’s provision of the Consulting Services (as defined in
the Consulting Agreement) pursuant to the Consulting Agreement through the
earlier of (a) June 30, 2018, and (b) (i) the termination of the Consulting
Agreement pursuant to Section 1(a) of the Consulting Agreement or (ii) the
termination of the Consulting Agreement by the Company pursuant to Section 1(e)
of the Consulting Agreement (such earlier date, the “Consulting Termination
Date”), Team will vest Employee’s unvested restricted stock units previously
awarded pursuant to the Team, Inc. 2006 Stock Incentive Plan and the Team, Inc.
2016 Equity Incentive Plan, in each case, as amended (“Plan Documents”), and the
associated Restricted Stock Unit Agreements (the “RSU Agreements”) listed on
Exhibit A-2 to this Agreement, and, except as otherwise provided in this
Agreement, deliver the underlying shares to Employee in accordance with the
original vesting schedule as set forth on Exhibit A-2 to this Agreement under
the “Delivery Date” column (the “Special Vesting”). From the Special Vesting,
Team will withhold, as required, for any local, state and federal taxes, FICA,
and other required payroll deductions (“Deductions”), but will not withhold for
the 401(k) Plan, health and welfare plans or other benefit plans. The Special
Vesting will not be eligible for employer matching under the 401(k) Plan. To the
extent that any of the Deductions are required at or prior to the delivery date
of the underlying shares, Team, at its option, may withhold the required amount
of the Deductions from any other compensation due Employee or require Employee
to remit such required Deductions to Team in cash prior to delivery of the
shares. If Employee violates any of the provisions of this Agreement or breaches
Employee’s obligations under the Consulting Agreement, then any shares of Team’s
stock that would have been delivered to Employee on a “Delivery Date” shall be
forfeited on the date such violation occurs. All other terms and conditions of
the RSU Agreements and the Plan Document remain in full force and effect. The
Parties agree that this Paragraph C(3) shall be deemed to be a “Special Vesting
Agreement” for purposes of the Restricted Stock Unit Awards listed on Exhibit
A-2.
(4)    Acknowledgement and Agreement. Employee acknowledges that the Severance
Pay, the Additional Payment, and the Special Vesting Agreement provided in this
Agreement by Team are not due to Employee under any agreement or obligation of
Team and are provided solely in exchange for Employee’s promises made in this
Agreement and Employee’s continued compliance with all terms of this Agreement.
Any breach by Employee of this Agreement or the Consulting Agreement will
relinquish Employee’s rights to the consideration from Team under this Agreement
including all of the payments made under Paragraph C(2) of this Agreement, any
future vesting or unvested shares under Paragraph C(3) of this Agreement, and
forfeiture of any Returnable Share Value as stated in the RSU Agreements
referenced under Paragraph C(3) of this Agreement.


2

--------------------------------------------------------------------------------




D.    EMPLOYEE’S PROMISES TO TEAM
In exchange for the promises of Team set forth above, Employee promises to do
the following:
(1)    Transition Duties. Until the Last Day of Employment, Employee will serve
as “Special Advisor” of Team, reporting to the Chief Executive Officer of Team,
Inc. Employee agrees that during the remaining period of his employment,
Employee shall assist with the transition of his duties to his successor as
reasonably requested by Team and, commensurate with Employee’s qualifications
and historical responsibilities, generally assist with the transition of the
business operations of Team in preparation for his departure.
(2)    Reaffirmation and Ratification of Agreement on or after Last Day of
Employment. Because it is expected that Employee will sign this Agreement in
September 2017, but will continue his employment after signing this Agreement,
as a condition of this Agreement and part of the consideration stated in this
Agreement, Employee agrees to sign the Reaffirmation and Ratification Agreement
in the form attached hereto as Exhibit B (“Reaffirmation and Ratification
Agreement”) on or immediately after the Last Day of Employment acknowledging
current compliance and ratifying and re-affirming each promise made in this
Agreement, including the release and covenant not to sue, as of the date
Employee signs that agreement. Except for Employee’s compensation through the
Last Day of Employment described in Paragraph C(1), no payments or consideration
will be provided under this Agreement unless and until (i) this Agreement is
signed and not revoked by Employee, and (ii) the Reaffirmation and Ratification
Agreement is signed by Employee and the seven-day revocation period provided
under the Reaffirmation and Ratification Agreement expires without revocation by
Employee ((i) and (ii), collectively, the “Release Conditions”).
(3)    General Release and Covenant Not to Sue. Subject to the exclusions
identified in this paragraph, Employee hereby releases and discharges Team,
Inc., its subsidiaries (past and present), business units, divisions,
affiliates, successors, assigns, lessees, trustees, directors, officers,
officials, managers, representatives, employees, and agents from all legal,
equitable, or administrative claims or any claims for wrongful discharge,
discrimination, retaliation, harassment, breach of contract with respect to
employment, intentional or negligent infliction of emotional distress,
defamation, interference with employment related contract, or any other
employment-related cause of action based on federal, state, or local law or the
common law, whether in tort or in contract that Employee may have against any of
them from the beginning of time to the effective date of this Agreement.
Notwithstanding anything herein to the contrary, this release specifically
excludes (i) claims Employee may be entitled to under workman’s compensation
laws, (ii) any entitlement Employee might have to director and officer
insurance, (iii) any vested benefits pursuant to an ERISA employee benefits
plan, (iv) claims for amounts or benefits due under this Agreement, (v) claims
for indemnification in accordance with the Team, Inc. Certificate of
Incorporation and Bylaws, and (vi) any claims against agents of the Company that
do not relate to Employee’s employment with Team. Except for claims arising from
the exclusions in the foregoing sentence and as stated in Paragraphs (D)(4) and
(D)(5)(c) below, Employee promises not to sue, file any sort of claim, or seek
or receive monetary or other damages or relief regarding any of the claims
released in this Agreement.
(4)    Release of Employment Claims. Employee agrees that this release includes,
but is not limited to, any claims arising from his employment with and
termination of employment from Team, including without limitation claims for any
form of compensation, severance, contract claims or privacy rights, or any other
claims arising before the date this Agreement is signed. With the exception of
accrued but unpaid payroll accrued in the ordinary course of business, and with
the exception of unpaid expense reimbursements, Employee represents that he has
been paid in full all compensation of any form which was owed to Employee
through the date this Agreement was signed. Employee agrees that this release
includes any employment related claim the Employee may have,


3

--------------------------------------------------------------------------------




including employment related claims of which Employee may not presently be
aware. This Agreement does not release any claims that may arise after Employee
signs this Agreement.


(5)    Release of ADEA and Other Claims. This release specifically includes, but
is not limited to, age discrimination claims arising under the Age
Discrimination in Employment Act of 1967 and the Older Workers Benefit
Protection Act (“ADEA”), all claims and causes of action arising under Title VII
of the Civil Rights Act, the Americans with Disabilities Act (“ADA”), the Family
and Medical Leave Act (“FMLA”), common law torts, any causes of action or claims
arising under or based on any state or local law, statute, public policy, order,
or regulation regarding employment; any claim regarding the enforceability or
scope of any obligations regarding non-disclosure, non-competition and
non-solicitation; and any and all suits in tort or contract, the Employee
Retirement Income Security Act (“ERISA”), and all other claims arising under
federal, state, or local statutes, common law, ordinances, or equity, the Team,
Inc. Senior Management Compensation and Benefits Continuation Policy, as
amended, the Team, Inc. Executive Incentive Plan, the Plan Documents, and all
other claims for wages, benefits, bonuses, vacation pay, severance pay or other
compensation, except as otherwise provided above. Employee acknowledges that the
consideration provided for in this waiver and release is in addition to anything
of value to which Employee was already entitled. Employee acknowledges that he
is waiving and releasing any rights he may have under the ADEA and that he
knowingly and voluntarily provides this waiver and release and that he
understands all terms of this Agreement. Employee and Team agree that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the effective date of this Agreement. Employee further
acknowledges that he has been advised by this writing that (a) he should consult
with an attorney prior to executing this Agreement; (b) he has twenty-one (21)
calendar days within which to consider this Agreement; (c) he has seven (7)
calendar days following the execution of this Agreement by the parties during
which to revoke the Agreement; and (d) the Agreement shall not be effective
until the seven (7) day revocation period has expired.


(6)    Nondisparagement. Excluding the Protected Rights referenced below,
Employee agrees to not publish or make in any manner any oral or written
statements about Team, Inc., its subsidiaries (past and present), business
units, divisions, affiliates, successors, assigns, trustees, directors,
officers, officials, managers, representatives, and employees that are untrue,
defamatory, disparaging, malicious, obscene, threatening, harassing,
intimidating or discriminatory and which are designed to harm. Team, Inc. agrees
to instruct its officers and directors as of the date of this Agreement not to
make in any manner any oral or written statements about Employee that are
untrue, defamatory, disparaging, malicious, obscene, threatening, harassing,
intimidating or discriminatory and which are designed to harm. In the event of a
Change in Control, or in the event new officers and/or directors are otherwise
installed for any reason, Team, Inc. will, upon receipt of a written request
from Employee, instruct the new officers and/or directors not to make in any
manner any oral or written statements about Employee that are untrue,
defamatory, disparaging, malicious, obscene, threatening, harassing,
intimidating or discriminatory and which are designed to harm.


(7)    Protected Rights.


(a)    Nothing in this Agreement shall be construed as an attempt to waive any
right or claim which: is not waivable as a matter of law, is provided under this
Agreement or arises after the signing of this Agreement, involves unemployment
compensation benefits if Employee is otherwise qualified for such benefits under
applicable law, or involves any pending workers’ compensation claim (however,
Employee represents that he has no unfiled workers’ compensation claim or
unreported injury). To the extent that any such claim cannot be waived as a
matter of law, it is understood that Employee reserves the right to file such
claim, but Employee expressly waives Employee’s right to any relief of any kind
should Employee or any other person or entity pursue any claim on Employee’s
behalf except as stated below.


4

--------------------------------------------------------------------------------




(b)    Nothing in this Agreement limits Employee’s ability to file a charge or
complaint with the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission (“SEC”) or any other federal, state or local
governmental agency or commission (“Government Agencies”). Employee further
understands that this Agreement does not limit Employee’s ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agencies, including providing
documents or other information, without notice to the Company. Neither this
Agreement nor any other agreement or policy of Team limits Employee’s right to
receive an award for information provided to the SEC or any other non-waivable
right to recover an award from another governmental agency.
(c)    Neither this Agreement nor any other agreement or policy of Team shall
prohibit Employee from the following disclosures: (i) disclosures of trade
secrets made in confidence to a federal, state, or local government official, or
to an attorney, solely for the purpose of reporting or investigating a suspected
violation of law, or (ii) disclosures of trade secrets made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal or per court order, or (iii) disclosures of trade secrets by a
plaintiff to his or her attorney in a lawsuit for retaliation for reporting a
suspected violation of law and use of the trade secret information in the court
proceeding, if any document containing the trade secrets is filed under seal and
does not disclose the trade secrets, except pursuant to court order, or (iv)
other actions protected as whistleblower activity under applicable law. Employee
is not required to notify Team of these allowed reports or disclosures.
(8)    Confidentiality and Covenant of Non-Disclosure, Non-Competition, and
Non-Solicitation.
(a)    Employee understands and acknowledges that during the course of his
employment with Team, he has had access to and learned about confidential,
secret, and proprietary documents, materials, and other information, in tangible
and intangible form, of and relating to Team, its affiliated companies, and
their businesses and existing and prospective customers, suppliers, investors,
and other associated third parties (“Confidential Information”).
(b)    For purposes of this Agreement, “Confidential Information” includes, but
is not limited to, all information of and relating to Team, its affiliated
companies, and their businesses and existing and prospective customers,
suppliers, investors, and other associated third parties not generally known to
the public, in spoken, printed, electronic or any other form or medium, relating
directly or indirectly to: business processes, practices, methods, policies,
plans, publications, documents, research, operations, services, strategies,
techniques, agreements, contracts, terms of agreements, transactions, potential
transactions, negotiations, pending negotiations, know-how, trade secrets,
computer programs, computer software, applications, work-in-process, databases,
manuals, records, articles, systems, material, sources of material, supplier
information, vendor information, financial information, results, accounting
information, accounting records, legal information, marketing information,
advertising information, pricing information, credit information, design
information, payroll information, staffing information, personnel information,
employee lists, supplier lists, vendor lists, developments, reports, internal
controls, security procedures, graphics, drawings, sketches, sales information,
revenue, costs, formulae, notes, communications, product plans, ideas,
audiovisual programs, inventions, unpublished patent applications, discoveries,
experimental processes, experimental results, specifications, customer
information, customer lists, client information, client lists, manufacturing
information, distributor lists, and buyer lists of Team, its affiliated
companies or their businesses, or any of its existing or prospective customers,
suppliers, investors, or other associated third parties, or of any other person
or entity that has entrusted confidential information to Team and which Team is
obligated to keep confidential.


5

--------------------------------------------------------------------------------




(c)    The Employee understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.
(d)    The Employee understands and agrees that Confidential Information
developed by him in the course of his employment by Team shall be subject to the
terms and conditions of this Agreement as if Team furnished the same
Confidential Information to the Employee in the first instance. Confidential
Information and trade secrets shall not include information that (i) is
generally available to and known by the public at the time of disclosure to the
Employee, provided that such disclosure is through no direct or indirect fault
of the Employee or person(s) acting on the Employee’s behalf; (ii) becomes
generally known within the industry through no fault, act or failure to act,
error, effort or breach of this Paragraph by Employee; or (iii) is obtained from
a third party with a legal right to possess and disclose it.
(e)    Acknowledgment. The Employee understands that the nature of Employee’s
position has provided him with access to and knowledge of Confidential
Information and placed him in a position of trust and confidence with Team. The
Employee further understands and acknowledges that Team’s ability to reserve the
Confidential Information for the exclusive knowledge and use of Team is of great
competitive importance and commercial value to Team, and that improper use or
disclosure by the Employee is likely to result in unfair or unlawful competitive
activity or might cause Team to incur financial costs, loss of business
advantage, liability under confidentiality agreements with third parties, civil
damages or criminal penalties.
(f)    Disclosure and Use Restrictions. The Employee agrees and covenants: (i)
to treat all Confidential Information as strictly confidential; (ii) not to
directly or indirectly disclose, publish, communicate or make available
Confidential Information, or allow it to be disclosed, published, communicated
or made available, in whole or part, to any entity or person whatsoever
(including other employees of Team not having a need to know and authority to
know and use the Confidential Information in connection with the business of
Team and, in any event, not to anyone outside of the direct employ of Team
except as required in the performance of any of the Employee’s remaining
authorized employment duties to Team, if any, and only with the prior consent of
an authorized officer acting on behalf of Team in each instance (and then, such
disclosure shall be made only within the limits and to the extent of such duties
or consent); and (iii) not to access or use any Confidential Information, and
not to copy any documents, records, files, media or other resources containing
any Confidential Information, or remove any such documents, records, files,
media or other resources from the premises or control of Team, except as
required in the performance of any of the Employee’s remaining authorized
employment duties to Team or with the prior consent of an authorized officer
acting on behalf of Team in each instance (and then, such disclosure shall be
made only within the limits and to the extent of such duties or consent). This
Agreement does not, in any way, restrict or impede the Employee from exercising
protected rights to the extent that such rights cannot be waived by agreement or
from complying with any applicable law or regulation or a valid order of a court
of competent jurisdiction or an authorized government agency, provided that such
compliance does not exceed that required by the law, regulation, or order. The
Employee shall promptly provide written notice of any such order or non-waivable
legal right to the General Counsel of Team. Further, this Agreement does not
prevent Employee from the Protected Rights addressed above, including making a
good faith report or related disclosures to any governmental agency or entity
regarding potential violations of applicable federal, state, or local law or to
take other actions protected as whistleblower activity under applicable law.
Employee is not required to notify the Company of these reports or disclosures.
(g)    Duration of Confidentiality Obligations. The Employee understands and
acknowledges that his obligations under this Agreement with regard to any
particular Confidential Information shall commence immediately and shall
continue so long as the information protected remains confidential in nature.


6

--------------------------------------------------------------------------------




(h)    Non-Compete. Because of Team’s legitimate business interest in protecting
its Confidential Information, confidential training, and goodwill, as described
herein and the good and valuable consideration offered to the Employee described
herein, the Employee agrees and covenants, during his employment with Team and
for a period of twenty-four (24) months beginning on the Last Day of Employment,
to run consecutively, not to engage in Prohibited Activity within the geographic
area in the United States where he has had direct business responsibility during
the last two years of, and in connection with, his employment with Team.
For purposes of this non-compete clause, “Prohibited Activity” is any activity
as an employee, employer, owner, operator, manager, advisor, consultant,
contractor, agent, partner, director, stockholder, officer, investor, volunteer,
intern, or any other similar capacity engaged in by Employee on his own behalf
or on behalf of any person or entity engaged in the same or similar business as
Team and that provides any of the services or product sales as Team currently
provides as listed on the websites of Team or its subsidiary companies,
including such entities engaged in the business of: specialty maintenance and
construction services required in maintaining high temperature and high pressure
piping systems and vessels utilized extensively in heavy industry, which service
includes, but is not limited to, inspection and assessment, field heat treating,
leak repair, composite repair, fugitive emissions control, hot tapping,
isolation test plugs, line stops or line plugs, wet tapping, line freezes or
line thaws, field machining, welding, technical bolting or torquing, concrete
repair and restoration, field and shop valve repair and sales, installation,
distribution, maintenance and warranty work for valves and valve products and
service of waterworks valves, clamps and enclosures and any other services or
products Team currently provides, including designing, developing,
manufacturing, distributing or assembling equipment or products to support such
services. Employee expressly acknowledges and agrees that, due to the nature of
his employment with Team, any activities falling within the definition of
Prohibited Activity would necessarily and inevitably involve the use and/or
disclosure by Employee of Team’s trade secrets and Confidential Information.
Any business, company, partnership, entity, or other form of organization that
offers any of the products and/or services of the type offered by Team, or its
affiliated companies, in the Territory shall be considered to be engaged in the
same or similar business as Team.
This paragraph D(8)(h) shall not prohibit Employee from purchasing or owning
less than five percent (5%) of the securities of any entity, provided that (i)
such ownership represents a passive investment, (ii) Employee is not a
controlling person of, or a member of a group that controls, such entity and
(iii) Employee does not breach his obligations under paragraphs (D)(8)(a)-(g) in
connection with such purchase or ownership.
(i)    Non-Solicitation of Employees. The Employee agrees and covenants not to
directly or indirectly solicit, hire, recruit, attempt to hire or recruit, or
induce the termination of employment of any employee of Team with whom he worked
or about whom he had access to Confidential Information during his employment
with Team and during a period of twenty-four (24) months beginning on Employee’s
Last Day of Employment with the Team, to run consecutively.
(j)    Non-Solicitation of Customers.
(i)    The Employee understands and acknowledges that because of the Employee’s
experience with and relationship to Team, he has had access to and learned about
much or all of Team’s customer information. “Customer Information” includes, but
is not limited to, names, phone numbers, addresses, e-mail addresses, order
history, order preferences, chain of command, pricing information, and other
confidential information identifying facts and circumstances specific to the
customer and relevant to sales and/or services.


7

--------------------------------------------------------------------------------




(ii)    The Employee understands and acknowledges that loss of this customer
relationship and/or goodwill will cause significant and irreparable harm to
Team.
(iii)    Employee agrees and covenants, during his employment with Team and for
a period of twenty-four (24) months beginning on his Last Day of Employment, to
run consecutively, not to directly or indirectly solicit, contact (including but
not limited to e-mail, regular mail, express mail, telephone, fax, text and
instant message), attempt to contact or meet with Team’s current or prospective
customers (defined as potential customers towards whom Team has, within the two
years prior to such solicitation, taken significant steps towards establishing a
customer relationship) for purposes of offering or accepting goods or services
similar to or competitive with those offered by Team.
(iv)    This restriction shall only apply to: (a) Customers or prospective
customers of Team that Employee had direct or indirect contact with in any way
since January 1, 2016; (b) Customers or prospective customers about whom the
Employee has had access to trade secret or confidential information; or (c)
Customers or prospective customers about whom the Employee has had access to
information that is not available publicly.
(9)    Trade Secrets. Employee agrees that he will not, without prior written
approval of Team, disclose to anyone outside Team or use, for his own private
benefit or the benefit of any third party, any trade secrets or Confidential
Information proprietary to Team, or its affiliated companies, or which Team is
obligated to protect, including, but not limited to all processes, designs,
formulas, inventions, computer programs, know how, technical information,
marketing strategies and plans, pricing information, and customer lists
belonging to Team or its affiliated companies or their customers.
(10)    Non-Disclosure of this Agreement. Employee agrees not to disclose or
discuss the terms and conditions of this Agreement with any person or party,
including, without limitation, suppliers or customers, communication media, the
press, publishers, journalists, reporters, and current, former, and future
employees of Team, except that, and notwithstanding anything to the contrary in
paragraph D(8), Employee may disclose and discuss the terms and conditions of
this Agreement with Employee’s attorney, tax advisor, family members, and any
prospective future employer, or as required or protected by law.
(11)    Return of Team Property. Employee warrants and agrees that, as of the
Last Day of Employment Employee will return to Team, without undertaking any
unauthorized modification or deletion, all of Team’s property in Employee’s
possession or control relating to the Employee’s employment with Team, including
but not limited to, Company issued vehicles, computers, computer equipment,
other equipment, Confidential Information, files, records, manuals, memoranda,
documents, keys, access cards, credit cards, phone cards and all of the tangible
and intangible property belonging to Team, or its affiliates, (hard copy or
electronic) or its or their vendors, contractors, subcontractors, customers or
prospective customers. Employee will not retain any copies or summaries,
electronic or otherwise, of such property, unless agreed to in writing by an
authorized senior-level officer of Team, Inc. Notwithstanding the foregoing, to
the extent such Company property is not in Employee’s possession on the Last Day
of Employment, Employee covenants and agrees to use his best efforts to retrieve
such Company property and return to the Company as soon after his Last Day of
Employment as reasonably possible.
(12)    Remedies. Employee agrees to fully comply with each of the terms of this
Agreement in return for the opportunity to receive the consideration promised by
Team, which Employee acknowledges and agrees is good, valuable and sufficient
consideration to support the agreements contained herein. Team will provide the


8

--------------------------------------------------------------------------------




consideration specified above only in return for Employee’s promises made and
continued compliance with all terms of this Agreement. Compliance with and
satisfaction of the material terms of this Agreement is a specific condition for
the consideration provided by Team under this Agreement.
Employee understands that the promises and restrictions set forth in this
Agreement may limit Employee’s ability to engage in certain actions but
acknowledges that Employee has been provided sufficient consideration or
benefits under this Agreement to justify such restrictions. Employee
acknowledges that money damages would not be sufficient remedy for any breach of
this Agreement by Employee, and Team shall be entitled to enforce such
provisions by specific performance and injunctive or other equitable relief as
remedies for such breach or any threatened breach. Such remedies shall not be
deemed the exclusive remedies for such breach, but shall be in addition to all
remedies available at law or in equity to Team, including the recovery of
damages involved in such breach, attorneys’ fees and costs, forfeiture of the
opportunity to receive the consideration under this Agreement including any
payments or any vesting of restricted stock units, and forfeiture of any amounts
paid or prior vesting provided under this Agreement, and all remedies available
to Team pursuant to other agreements with Employee or under any applicable law.
It is expressly understood and agreed that Team and Employee consider each of
the restrictions and obligations contained or referenced in this Agreement to be
reasonable and necessary to protect the business of Team.
(13)    Internal Revenue Code Section 409A. Employee and Team acknowledge and
agree that: the form and timing of any payments and benefits to be provided
pursuant to this Agreement are intended to be exempt from or to comply with one
or more exceptions to the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended, and applicable Treasury Regulations thereunder
(“Section 409A”), including the requirement for a six-month suspension on
payments or benefits to “specified employees” as defined in Section 409A that
are not otherwise permitted to be paid within the six-month suspension period.
The parties further acknowledge and agree that for purposes of Section 409A,
Employee does not have discretion with respect to the timing of the payment of
any amounts provided under this Agreement. Notwithstanding any provision of this
Agreement to the contrary, the Company, its affiliates, subsidiaries,
successors, and each of their respective officers, directors, employees and
representatives, neither represent nor warrant the tax treatment under any
federal, state, local, or foreign laws or regulations thereunder (individually
and collectively referred to as the “Tax Laws”) of any payment or benefits
contemplated by this Agreement including, but not limited to, when and to what
extent such payments or benefits may be subject to tax, penalties and interest
under the Tax Laws. Any tax, penalties or interest imposed under the Tax Laws
with respect to any payments or benefits contemplated by this Agreement shall be
the sole and exclusive obligation of Employee and Team shall have no obligation
to indemnify Employee or otherwise make Employee whole with respect of such tax,
penalties and interest.
(14)    Further Assurances and Cooperation. During the Term of this Agreement
and thereafter by mutual agreement, Employee agrees to provide truthful
testimony and information and to otherwise reasonably cooperate with Team or any
of its affiliates, representatives, officers, directors or agents in connection
with the defense, prosecution or evaluation of any pending or potential claims
or proceedings involving or effecting Team that relate to any decisions in which
Employee participated or any matter of which Employee has or had knowledge. To
the extent that Employee reasonably determines that compliance by Employee with
his obligations under this paragraph D(14) presents a conflict of interest for
Employee, Employee shall have sole discretion to retain an attorney of his
choosing, and Team, Inc. will reimburse Employee for reasonable legal fees
incurred by Employee in connection with obtaining legal advice regarding such
conflict of interest.
(15)    Venue; Applicable Law. The venue for any dispute between the parties
arising from or relating to this Agreement or Employee’s obligations hereunder
shall be exclusively in the federal and state courts of Harris


9

--------------------------------------------------------------------------------




County, Texas, unless another forum is required by applicable law. This
Agreement shall be construed in accordance with the laws of the State of Texas,
without regard to the conflict of law provisions of any jurisdiction. In the
event that Employee resides in a state in which this consent to or waiver of
objections to governing law and venue may not be effective as a matter of law,
then the Parties agree that this selection of governing law and venue shall be
that of the city and state in which Employee primarily resides.
(16)    No Admission of Liability. The parties understand and acknowledge that
this Agreement constitutes a compromise and settlement of any current or
potential claims. No action taken by the parties hereto, either previously or in
connection with this Agreement shall be deemed or construed to be (a) an
admission of the truth or falsity of any current or potential claims theretofore
made, or (b) an acknowledgement or admission by either party of any fault or
liability whatsoever to the other party or to any third party.
(17)    Representations; Modifications; Severability; Assignment. Employee
acknowledges that Employee has not relied upon any representations or
statements, written or oral, not set forth in this Agreement. This Agreement
cannot be modified except in writing and signed by both parties. If any part of
this Agreement is found to be unenforceable by a court of competent
jurisdiction, then such unenforceable portion shall be modified by the court to
be enforceable. If modification is not possible, then such unenforceable
provision will be severed from and shall have no effect upon the remaining
portions of the Agreement. Team may assign its rights and obligations under this
Agreement and this Agreement inures to the benefit of, and shall be binding
upon, any successor of Team.
(18)    No Waiver. No failure by either Party at any time to give notice of any
breach by the other Party of, or to require compliance with, any condition or
provision of this Agreement shall (i) be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time or (ii) preclude insistence upon strict compliance in the future.
(19)    Notices. Any notices regarding acceptance, rejection, revocation or any
other matters arising under this Agreement shall be sent by a method of delivery
which provides a receipt of delivery and shall be addressed as provided below.
Any change of contact information listed below shall be promptly reported to the
other party at the address below. Notices to Employee should be addressed to his
home address on file with Team, as well as to [omitted]. Notices to Team should
be addressed to either the SVP, Human Resources or the EVP, Chief Legal Officer
for Team Industrial Services, Inc. located at 13131 Dairy Ashford, Suite 600,
Sugar Land, Texas 77478. Such notice may be delivered by fax to 281.388.4411 or
electronic mail (with confirmed receipt) to Mark.Hinderliter@Teaminc.com or
Butch.Bouchard@Teaminc.com.
E.    MISCELLANEOUS TERMS AGREED TO BY THE PARTIES
In exchange for the promises made by and to Employee and Team, they mutually
agree to the following terms:
(1)    Either party may enforce the Agreement in court if the other party
breaches it.
(2)    If a court refuses to enforce any part of the Agreement, the remainder of
this Agreement will not be affected and will remain in force.
(3)    Team does not admit violating any state, federal, or local laws by
entering into this Agreement.
(4)    This Agreement and the Ratification Agreement to be signed on or after
the Last Day of Employment, the RSU Agreements, and the Plan Documents, contain
the entire and only Agreement between Team and Employee regarding Employee’s
termination of employment. All oral or written promises or assurances that are


10

--------------------------------------------------------------------------------




not contained in the Agreement are waived, invalid, and unenforceable, other
than any otherwise existing obligations of Employee under contract or under the
law regarding duties of confidentiality, non-solicitation, or non-competition
which shall remain in full force and effect. This Agreement may not be modified
except in a writing signed by Employee and an authorized officer of Team.
F.    EMPLOYEE’S ASSURANCES TO TEAM
The Agreement is a legal document with legal consequences. Team wants to be
certain that Employee fully understands the legal effect of signing this
Agreement. Employee, therefore, makes the following assurances:
(1)    I have carefully read the complete Agreement.
(2)    The Agreement is written in language that is understandable to me.
(3)    I understand all of the provisions of this Agreement.
(4)    I enter this Agreement freely and voluntarily. I am under no coercion or
duress whatsoever in considering or agreeing to the provisions of this
Agreement.
(5)    I understand that this Agreement is a contract and that either party may
enforce it.
(6)    I have been given a period of twenty-one (21) calendar days to consider
the terms of the offer contained in this Agreement. This twenty-one (21) day
period has provided me with sufficient time to consider my options and to seek
the advice of legal counsel, tax or financial advisors, family members, and
anyone else whose advice I value.
(7)    After signing this Agreement, I have a period of seven (7) calendar days
to revoke. I can revoke this Agreement by notifying Team in writing of my wish
to do so within the seven (7) day period. The notice of revocation must be sent
as designated in the Notices Section. In fact, this Agreement is not effective
until the eighth (8th) calendar day after it is signed by me, provided the
Agreement is not revoked (the “effective date”).
(8)    I agree and acknowledge that without all of my promises in this
Agreement, I am not otherwise entitled to any consideration or amount(s) that
may be paid to me under this Agreement.
(9)    Team has urged me, in writing, to review this document with my lawyer
prior to signing.
PLEASE READ AND CONSIDER THIS AGREEMENT CAREFULLY BEFORE SIGNING IT. THIS
AGREEMENT CONTAINS A GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS YOU MAY
HAVE AGAINST TEAM.
[Remainder of Page Intentionally Left Blank]


11

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date set
forth below their signatures.
 
 
 
 
 
 
 
 
 
 
 
TED W. OWEN:
 
 
 
 
 
 
 
/s/ Ted W. Owen
 
9/17/17
 
 
 
 
 
 
 
(Date Signed)
 

TEAM, INC.


 
 
 
 
 
 
 
 
By:
/s/ André C. Bouchard
 
9/18/2017
 
 
 
 
 
 
 
 
 
(Date Signed)
 
Name:
André C. Bouchard
 
 
 
Its:
EVP, Chief Legal Officer
 
 
 



[Signature Page to Ted W. Owen Severance and Non-Compete Agreement]

--------------------------------------------------------------------------------





Exhibit A-1


Grant Date
Unvested
Vesting/Delivery Date
October 15, 2013
1,594
1,594 on October 15, 2017
November 4, 2014
2,121
2,121 on November 4, 2017
October 15, 2015
2,506
2,506 on October 15, 2017
November 15, 2016
2,675
2,675 on November 15, 2017








--------------------------------------------------------------------------------






Exhibit A-2
Grant Date
Unvested
Delivery Date
November 4, 2014
2,121
2,121 on November 4, 2018


October 15, 2015
5,012
2,506 on October 15, 2018
2,506 on October 15, 2019
November 15, 2016
8,025
2,675 on November 15, 2018
2,675 on November 15, 2019
2,675 on November 15, 2020














--------------------------------------------------------------------------------





CONFIDENTIAL REAFFIRMATION AND RATIFICATION AGREEMENT
by and among
Team, Inc. and Ted W. Owen



This Confidential Reaffirmation and Ratification Agreement (“Reaffirmation”) is
by and between Ted W. Owen (“Employee”) and Team, Inc., and their affiliated
entities (collectively “Team”). Employee and Team may be referred to
individually as “Party” and/or collectively as the “Parties.”
WHEREAS, the Parties entered into that certain Confidential Severance Agreement
and Release dated September 18, 2017 (the “Severance Agreement”), and which is
incorporated into this Reaffirmation in full by reference, whereby Employee
resigned from Team and from all director and officer positions with Team, and
all of Team’s affiliated entities, effective on Employee’s Last Day of
Employment (as defined in the Severance Agreement);
WHEREAS, as part of the Severance Agreement, Employee agreed to certain
non-disclosure, non-competition, and non-solicitation obligations, and further
agreed to waive and release certain claims (“Employee’s Promises”) in exchange
for good and valuable consideration provided to Employee by Team (“Team’s
Promises”);
WHEREAS, in exchange for Team’s Promises, Employee further agreed to sign this
Reaffirmation on or immediately after the Last Day of Employment acknowledging
current compliance with, and ratifying and re-affirming each of Employee’s
Promises made in the Severance Agreement; and
WHEREAS, except for Employee’s compensation through the Last Day of Employment
described in Paragraph C(1) of the Severance Agreement, no payments or
consideration will be provided under the Severance Agreement unless and until
after the signing of this Reaffirmation and the expiration without revocation of
the seven-day revocation period provided under this Reaffirmation.
NOW THEREFORE, in accordance with Paragraph D(2) of the Severance Agreement, and
in exchange for Team’s Promises set forth in Paragraphs (C)(2) and (C)(3) of the
Severance Agreement, Employee acknowledges and agrees as follows:
G.    EMPLOYEE’S ACKNOWLEDGEMENT, RE-AFFIRMATION AND RATIFICATION
(1)    Acknowledgement of Current Compliance. Employee acknowledges that he is
currently in compliance with each of the promises made by Employee in the
Severance Agreement, including but not limited to:
(a)
Employee’s promise of nondisparagement, as stated in Paragraph D(6) of the
Severance Agreement;

(b)
Employee’s promise of confidentiality and non-disclosure, as stated in Paragraph
D(8)(a)-(g) of the Severance Agreement;

(c)
Employee’s promise of non-competition, as stated in Paragraph D(8)(h) of the
Severance Agreement;





1

--------------------------------------------------------------------------------





(d)
Employee’s promise of non-solicitation of employees, as stated in Paragraph
D(8)(i) of the Severance Agreement;

(e)
Employee’s promise of non-solicitation of customers, as stated in Paragraph
D(8)(j) of the Severance Agreement;

(f)
Employee’s promise of non-disclosure of trade secrets, as stated in Paragraph
D(9) of the Severance Agreement; and

(g)
Employee’s promise of non-disclosure of the terms and conditions of the
Severance Agreement, as stated in Paragraph D(10) of the Severance Agreement.

(2)
Re-Affirmation and Ratification of Employee’s Promises. Employee re-affirms and
ratifies each of the representations and promises made by Employee in the
Severance Agreement and states that each such promise is reasonable and
necessary and fully enforceable, including but not limited to the following
promises:

(a)
Employee’s General Release and Covenant Not to Sue, as stated in Paragraph D(3)
of the Severance Agreement;

(b)
Employee’s Release of Employment Claims, as stated in Paragraph D(4) of the
Severance Agreement;

(c)
Employee’s Release of ADEA and Other Claims, as stated in Paragraph D(5) of the
Severance Agreement;

(d)
Employee’s promise of nondisparagement, as stated in Paragraph D(6) of the
Severance Agreement;

(e)
Employee’s promise of confidentiality and non-disclosure, as stated in Paragraph
D(8)(a)-(g) of the Severancec Agreement;

(f)
Employee’s promise of non-competition, as stated in Paragraph D(8)(h) of the
Severance Agreement;

(g)
Employee’s promise of non-solicitation of employees, as stated in Paragraph
D(8)(i) of the Severance Agreement;

(h)
Employee’s promise of non-solicitation of customers, as stated in Paragraph
D(8)(j) of the Severance Agreement;

(i)
Employee’s promise of non-disclosure of trade secrets, as stated in Paragraph
D(9) of the Severance Agreement;

(j)
Employee’s promise of non-disclosure of the terms and conditions of the
Severance Agreement, as stated in Paragraph D(10) of the Severance Agreement;

(k)
Employee’s promise to return all Team property, as stated in Paragraph D(11) of
the Severance Agreement; and

(l)
Employee’s further assurances and promise of cooperation, as stated in Paragraph
D(14) of the Severance Agreement.



2

--------------------------------------------------------------------------------





(3)    Protected Rights.
(a)    Nothing in this Reaffirmation shall be construed as an attempt to waive
any right or claim which: is not waivable as a matter of law, is provided under
this Reaffirmation or arises after the signing of this Reaffirmation, involves
unemployment compensation benefits if Employee is otherwise qualified for such
benefits under applicable law, or involves any pending workers’ compensation
claim (however Employee states he has no unfiled workers’ compensation claim or
unreported injury). To the extent that any such claim cannot be waived as a
matter of law, it is understood that Employee reserves the right to file such
claim, but Employee expressly waives Employee’s right to any relief of any kind
should Employee or any other person or entity pursue any claim on Employee’s
behalf except as stated below.
(b)    Nothing in this Reaffirmation limits Employee’s ability to file a charge
or complaint with the Equal Employment Opportunity Commission, the National
Labor Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission (“SEC”) or any other federal, state or local
governmental agency or commission (“Government Agencies”). Employee further
understands that this Reaffirmation does not limit Employee’s ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agencies,
including providing documents or other information, without notice to the
Company. Neither this Reaffirmation nor any other Reaffirmation or policy of
Team limits Employee’s right to receive an award for information provided to the
SEC or any other non-waivable right to recover an award from another
governmental agency.
(c)    Neither this Reaffirmation nor any other agreement or policy of Team
shall prohibit Employee from the following disclosures: (i) disclosures of trade
secrets made in confidence to a federal, state, or local government official, or
to an attorney, solely for the purpose of reporting or investigating a suspected
violation of law, or (ii) disclosures of trade secrets made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal or per court order, or (iii) disclosures of trade secrets by a
plaintiff to his or her attorney in a lawsuit for retaliation for reporting a
suspected violation of law and use of the trade secret information in the court
proceeding, if any document containing the trade secrets is filed under seal and
does not disclose the trade secrets, except pursuant to court order, or (iv)
other actions protected as whistleblower activity under applicable law. Employee
is not required to notify Team of these allowed reports or disclosures.
(4)    Venue; Applicable Law. The venue for any dispute between the parties
arising from or relating to this Reaffirmation or Employee’s obligations
hereunder shall be exclusively in the federal and state courts of Harris County,
Texas, unless another forum is required by applicable law. This Reaffirmation
shall be construed in accordance with the laws of the State of Texas, without
regard to the conflict of law provisions of any jurisdiction. In the event that
Employee resides in a state in which this consent to or waiver of objections to
governing law and venue may not be effective as a matter of law, then the
Parties agree that this selection of governing law and venue shall be that of
the city and state in which Employee primarily resides.
(5)    No Waiver. No failure by either Party at any time to give notice of any
breach by the other Party of, or to require compliance with, any condition or
provision of this Reaffirmation shall (i) be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time or (ii) preclude insistence upon strict compliance in the future.
(6)    Miscellaneous Terms. Either party may enforce the Reaffirmation in court
if the other party breaches it. If a court refuses to enforce any part of the
Reaffirmation, the remainder will not be affected and will remain in force. Team
does not admit violating any state, federal, or local laws by entering into this
Reaffirmation. This Reaffirmation and the Severance Agreement, the RSU
Agreements (as defined in the Severance


3

--------------------------------------------------------------------------------





Agreement), the Plan Documents (as defined in the Severance Agreement), contain
the entire and only agreements between Team and Employee regarding Employee’s
termination of employment. All oral or written promises or assurances that are
not contained in these agreements are waived, invalid and unenforceable, other
than any otherwise existing obligations of Employee under contract or under the
law regarding duties of confidentiality, non-solicitation or non-competition
which shall remain in full force and effect. This Reaffirmation may not be
modified except in a writing signed by Employee and an authorized officer of
Team.
(7)    Notices. Any notices regarding acceptance, rejection, revocation or any
other matters arising under this Reaffirmation shall be sent by a method of
delivery which provides a receipt of delivery and shall be addressed as provided
below. Any change of contact information listed below shall be promptly reported
to the other party at the address below. Notices to Employee should be addressed
to his home address on file with Team, as well as to [omitted]. Notices to Team
should be addressed to either the SVP, Human Resources or the EVP, Chief Legal
Officer for Team Industrial Services, Inc. located at 13131 Dairy Ashford, Suite
600, Sugar Land, Texas 77478. Such notice may be delivered by fax to
281.388.4411 or electronic mail (with confirmed receipt) to
Mark.Hinderliter@Teaminc.com or Butch.Bouchard@Teaminc.com.
H.    EMPLOYEE’S ASSURANCES TO TEAM
The Reaffirmation is a legal document with legal consequences. Team wants to be
certain that Employee fully understands the legal effect of signing this
Reaffirmation. Employee, therefore, makes the following assurances:
(1)    I have carefully read the complete Reaffirmation.
(2)    The Reaffirmation is written in language that is understandable to me.
(3)    I understand all of the provisions of this Reaffirmation.
(4)    I enter this Reaffirmation freely and voluntarily. I am under no coercion
or duress whatsoever in considering or agreeing to the provisions of this
Reaffirmation.
(5)    I understand that this Reaffirmation is a contract and that either party
may enforce it.
(6)    I have been given a period of twenty-one (21) calendar days to consider
the terms of the offer contained in this Reaffirmation. This twenty-one (21) day
period has provided me with sufficient time to consider my options and to seek
the advice of legal counsel, tax or financial advisors, family members, and
anyone else whose advice I value.
(7)    After signing this Reaffirmation, I have a period of seven (7) calendar
days to revoke. I can revoke this Reaffirmation by notifying Team in writing of
my wish to do so within the seven (7) day period. The notice of revocation must
be sent as designated in the Notices Section. In fact, this Reaffirmation is not
effective until the eighth (8th) calendar day after it is signed by me, provided
the Reaffirmation is not revoked (the “effective date”).
(8)    I agree and acknowledge that without all of my promises in this
Reaffirmation, I am not otherwise entitled to any consideration or amount(s)
that may be paid to me under the Severance Agreement.
(9)    Team has urged me, in writing, to review this document with my lawyer
prior to signing.


4

--------------------------------------------------------------------------------





PLEASE READ AND CONSIDER THIS REAFFIRMATION CAREFULLY BEFORE SIGNING IT. THIS
REAFFIRMATION REAFFIRMS A SEVERANCE AGREEMENT CONTAINING A GENERAL RELEASE OF
ALL KNOWN AND UNKNOWN CLAIMS YOU MAY HAVE AGAINST TEAM.


[Remainder of Page Intentionally Left Blank]


5

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have executed this Reaffirmation as of the date
set forth below their signatures.
 
 
 
 
TED W. OWEN:
 
 
 
 
 
 
 
 
 
 
 
 
 
(Date Signed)
 
 
 
 
 

TEAM, INC.
 
 
 
By:
 
 
 
 
 
 
 
(Date Signed)
 
Name:
 
 
 
 
 
 
 
 
 
Its:
 
 
 
 



[Signature Page to Ted W. Owen Reaffirmation Agreement]